Case 1:20-cv-00265-MJT-ZJH Document 25 Filed 02/05/21 Page 1 of 1 PageID #: 81




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

 KERRON LAVERN OTIS,                             §
 PLAINTIFF,                                      §           CASE NO. 1:20-CV-00265
                                                 §
 v.                                              §           JUDGE MICHAEL TRUNCALE
                                                 §
 WELLS FARGO BANK,                               §
 DEFENDANT.                                      §


             ORDER ADOPTING REPORT AND RECOMMENDATION OF
                    UNITED STATES MAGISTRATE JUDGE

       This case is referred to the Honorable Zack Hawthorn, United States Magistrate Judge, for

all pretrial matters. The court has received and considered the report and recommendation of the

magistrate judge (Doc. No. 23), which recommends dismissing pro se Plaintiff Kerron Lavern

Otis’s (“Otis”) complaint for failure to prosecute or to comply with a court order. FED. R. CIV. P.

41(b). No one has filed objections to the report and recommendation, and the time for doing so

has passed. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(2).

       It is, therefore, ORDERED that the magistrate judge’s Report and Recommendation (Doc.

No. 23) is ADOPTED; Otis’s Amended Complaint is STRICKEN, and his case is DISMISSED

WITHOUT PREJUDICE for failure to prosecute or to comply with a court under FED. R. CIV.

P. 41(b).

       THIS IS A FINAL JUDGMENT.

                                  SIGNED this 5th day of February, 2021.




                                                                  ____________________________
                                                                  Michael J. Truncale
                                                                  United States District Judge
